DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 and 04/02/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the maximum depth of the second part is smaller than the maximum depth of the first part".  There is insufficient antecedent basis for this limitation in the claim. Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno (US 2013/0312886 A1), in view of 2015 Sumitomo Tire Catalog (Sumitomo Tires-Evolutionary Design. Revolutionary Performance. 2015 Consumer Tire Catalog." Sumitomo Tires., May 01, 2015 [online], [retrieved on Feb. 18, 2022]. Retrieved from the Internet <URL: http://www.sumitomotire.com/assets/products/catalogs/2015SumitomoPassengerLightTruckCatalog.pdf >, hereinafter “Sumitomo NPL”).
Ohno discloses with guidance provided by FIG. 2: a tire comprising a tread portion 3 having a first tread edge and a second tread edge, the tread portion provided with three main grooves 11 extending continuously in the tire circumferential direction to axially divide the tread portion into four land portions 16-19, wherein the three main grooves are a first shoulder main groove 11 disposed between the tire equator e and the first tread edge, a second shoulder main groove 11 disposed between the tire equator e and the second tread edge, and a crown main groove 11 disposed therebetween, and the four land portions include a first middle land portion 16 between the first shoulder main groove 11 and the crown main groove 11, and a second 
Regarding claims 1, 10-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of narrow grooves on each of the first/second middle land portions of Ohno, where each of the first middle land portion and the second middle land portion is provided with a number N1 of the transverse narrow grooves and a number N2 of the non-transverse narrow grooves, and the number N1 is larger than the number N2; and N1 is 1.5 – 2.5 times N2 since: Sumitomo NPL discloses the use of long lateral grooves is beneficial for enhancing all season wet traction performance, see page 8.
Claims 2-4, 6-8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno (US 2013/0312886 A1), in view of Sumitomo NPL as applied to claims 1-2 above, and further in view of Wakasugi (US 2018/0072105 A1).
Regarding claims 2-4, 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plurality of narrow grooves on each of the first and/or second middle land portions of Ohno in the claimed manner; and have the groove widths of the transverse narrow grooves and the non-
Regarding claim 6-8, modified Ohno discloses the claimed invention except for the claimed orientation of the transverse and non-transverse grooves. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the transverse and non-transverse grooves in the claimed orientation, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of in the first middle land portion, the non-.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno (US 2013/0312886 A1), in view of Sumitomo NPL, in view of Wakasugi (US 2018/0072105 A1) as applied to claim 4 above, and further in view of Matsushita (US 2009/0301621 A1).
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the non-transverse narrow grooves of modified Ohno be formed such .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno (US 2013/0312886 A1), in view of Sumitomo NPL as applied to claims 1-2 above, and further in view of Hitzky (US 5,580,404).
Regarding claim 9,.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno (US 2013/0312886 A1), in view of Sumitomo NPL as applied to claim 1 above, and further in view of Kawagoe et al. (US 2018/0009269 A1 used as English translation for JP 2018-008558A).
Regarding claims 13-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder land portions of Ohno in the claimed manner since: Kawagoe discloses a tread pattern suitable for improving uneven wear resistance and wet performance, see [0004]. The tread pattern being configured such that a first shoulder land portion 14 defined between a first tread edge Te2 and a first shoulder main groove 6, the first shoulder land portion 14 is provided with first shoulder lateral grooves 42 whose groove widths at the ground contact surface are more than 2.0 mm – (which meets the claimed 3.0 mm or more), and the first shoulder lateral grooves 42 extend from the first tread edge Te2 and terminate within the first shoulder land portion14; and the first shoulder land portion 14 is provided with first shoulder narrow grooves 36 whose groove widths at the ground contact surface are less than 2.0 mm – (which meets the claimed not more than 3.0 mm), and the first shoulder narrow grooves 36 extend from the first shoulder main groove 6 and terminate within the first shoulder land portion 14; and each of the first shoulder narrow grooves 36 comprises a shallow portion where the groove bottom is raised in a region including an  a second shoulder land portion 13 defined between the second tread edge Te1 and the second shoulder main groove 5, the second shoulder land portion 13 is provided with second shoulder lateral grooves 41 whose groove widths at the ground contact surface are more than 2.0 mm – (which meets the claimed 3.0 mm or more), and the second shoulder lateral grooves 13 extend from the second tread edge Te1 and terminate within the second shoulder land portion; and the second shoulder land portion 13 is provided with second shoulder narrow grooves 35 whose groove widths at the ground contact surface is not more than 3.0 mm, and the second shoulder narrow grooves 35 extend from the second shoulder main groove to the second tread edge; and each of the second shoulder narrow grooves 35 comprises a shallow portion where the groove bottom is raised in a region including an axially inner end thereof; and with guidance provided by the figures, the transverse and non-transverse grooves of Sumitomo NPL are inclined in one direction, and the second shoulder lateral/narrow grooves 36 of Kawagoe are inclined in the opposite direction, see FIG. 1, FIG. 5, FIG. 6, [0055], [0068]-[0064], [0095].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749